Exhibit 10.1
irtclogoa022.jpg [irtclogoa022.jpg]










June 3, 2020


Douglas J. Devine, CPA


Dear Doug:


We are pleased to offer you the position of Chief Financial Officer with iRhythm
Technologies, Inc. (the “Company”). If you decide to join us, you will receive a
salary and certain employee benefits as explained in Exhibit A. You should note
that the Company may modify job titles, salaries, and benefits from time to time
as it deems necessary.


In addition, if you decide to join the Company, it will be recommended at the
first meeting of the Compensation Committee (the “Compensation Committee”) of
the Company's Board of Directors (the “Board”) following your start date that
the Company grant you equity awards with an aggregate grant date fair value of
two million dollars ($2,000,000), consisting of the following:


1.An award of performance stock units (“PSUs”) covering a number of shares of
the Company’s common stock with an aggregate grant date fair value of $1,000,000
which will vest pursuant to the performance-based metrics set forth in the
Company’s 2020 PSU incentive program, subject to your continuing employment
through the vesting date.


2.An award of restricted stock units (“RSUs”) covering a number of shares of the
Company’s common stock with an aggregate grant date fair value of $1,000,000
which will vest annually over four years at the rate of twenty-five percent
(25%) per year, subject to your continuing employment through each vesting date.


Each equity award will be subject to the terms and conditions of the Company's
2016 Equity Incentive Plan (as amended from time to time, the “2016 Plan”) and,
as applicable, a PSU agreement or RSU agreement thereunder.


For purposes of this letter, the grant date fair value of each award will be
determined in accordance with the Company’s standard equity grant practice,
which typically means, with respect to awards of PSUs and RSUs, the grant date
fair value will be calculated based on the thirty (30) day average closing price
of the Company’s Common Stock as reported on the Nasdaq Global Select Market for
the calendar month prior to your start date, or such other methodology the Board
or Compensation Committee may determine prior to the grant of the awards
becoming effective.


No right to any stock is earned or accrued until such time that vesting occurs,
nor does the grant of the equity awards confer any right to continue vesting or
employment.


The Company is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks’ notice.


As a new employee, you will work on an introductory basis for the first ninety
(90) calendar days after your date of hire. This introductory period is intended
to give you the opportunity to demonstrate your ability to achieve a
satisfactory level of performance and to determine whether the new position
meets your expectations. The Company uses this period to evaluate your
capabilities, work habits, and overall performance. It is also a time to get to
know your fellow employees, your manager, company culture and the tasks involved
in your job position, as well as to become familiar with the Company’s products
and services. This introductory period does not affect your at-will employment
status, meaning that the employment relationship may be terminated at any time
and for any non-discriminatory reason by either party.


The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.





--------------------------------------------------------------------------------

Exhibit 10.1
irtclogoa022.jpg [irtclogoa022.jpg]






For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.


We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company's understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.


As a Company employee, you will be expected to abide by the Company's rules and
standards. As a condition of your employment, you are also required to sign and
comply with an At‑Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement (“CIIAA”) which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company, and non‑disclosure of Company proprietary
information. In the event of any dispute or claim relating to or arising out of
our employment relationship, you and the Company agree that (i) any and all
disputes between you and the Company will be fully and finally resolved by
binding arbitration, (ii) you are waiving any and all rights to a jury trial but
all court remedies will be available in arbitration, (iii) all disputes will be
resolved by a neutral arbitrator who will issue a written opinion, (iv) the
arbitration will provide for adequate discovery, and (v) the Company will pay
all the arbitration fees, except an amount equal to the filing fees you would
have paid had you filed a complaint in a court of law. Please note that we must
receive your signed CIIAA before your first day of employment.


To accept the Company's offer, please sign and date this letter in the space
provided below. If you accept our offer, we anticipate your first day of
employment will be Monday, June 22, 2020. This letter, along with any agreements
relating to proprietary rights between you and the Company, set forth the terms
of your employment with the Company and supersede any prior representations or
agreements including, but not limited to, any representations made during your
recruitment, interviews or pre‑employment negotiations, whether written or oral.
This letter, including, but not limited to, its at‑will employment provision,
may not be modified or amended except by a written agreement signed by the
President of the Company and you. This offer of employment will terminate if it
is not accepted, signed and returned by Thursday, June 4, 2020. An At-Will
Employment, Confidential Information, Invention Assignment, and Arbitration
Agreement will follow in a separate communication should you decide to accept.


We look forward to your favorable reply and to working with you at iRhythm
Technologies, Inc.


Sincerely,



/s/ Kevin M. KingKevin M. KingChief Executive Officer






Agreed to and accepted:Signature:/s/ Douglas DevinePrinted Name: Douglas
DevineDate:June 3, 2020














--------------------------------------------------------------------------------

Exhibit 10.1
irtclogoa022.jpg [irtclogoa022.jpg]






Exhibit A


Services and Benefits for Douglas J. Devine




Position: Chief Financial Officer


Base Pay Rate: You will be a full-time employee, with a base rate of $450,000
annually, which will be earned and payable in accordance with the Company’s
payroll policy. This rate is based on your geographical work location at the
time of hire, and should your work location change due to relocation, your rate
of pay may be reevaluated to align with geographical market rates.


Bonus: Each calendar year, you will be eligible to earn a bonus of 60% of your
annual base salary at the time of bonus payment. The bonus will be based on
achievement of financial targets and/or other performance objectives set by the
Company, and the earned bonus will generally be paid within 90 days after the
close of a calendar year. The eligible bonus amount will be prorated for any
calendar quarter in which you are not employed for an entire quarter, and you
must be employed on the date that your bonus, if any, is paid in order to earn
and be eligible to receive the bonus.


Signing Bonus: You will receive a one-time signing bonus in the amount of
$150,000. This bonus will be paid in one lump sum on the next regularly
scheduled pay date after you start employment with the Company, and all regular
payroll taxes will be withheld. In the event you leave the Company within 12
months of your date of hire, due to (1) voluntary departure, (2) termination for
cause, or (3) involuntary termination because of significant lack of
performance, you will be responsible for reimbursing the Company for the entire
signing bonus. By your signature on this offer of employment, you authorize the
Company to withhold this amount ($150,000.00) from any severance and/or other
final pay you receive upon termination of employment per the provision above.


Benefits and Expenses: You will be entitled to participate in the benefit plans
and programs generally available from time to time to employees of the Company,
subject to the terms of such plans and programs. This includes four weeks per
year of Paid Time Off, in addition to specified Holidays, among other benefits.


Severance: You may be eligible to receive severance benefits in the event your
employment is terminated under certain conditions pursuant to the terms of our
Change of Control and Severance Policy.

